OLD REPUBLIC International Corporation 307 North Michigan Avenue Chicago, Illinois 60601 (312) 346-8100 April 12, 2010 Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549 RE: Old Republic International Corporation Commission File No. 001-10607 Definitive Proxy Material Gentlemen: I am filing, pursuant to Rule 14a-6 of Regulation 14A under Sub-section 14 of the Securities Exchange Act of 1934, a definitive copy of the Notice, Proxy Statement and form of Voting Stock Proxy solicitation materials for the Annual Meeting of Shareholders of Old Republic International Corporation (the “Company”) to be held on May 28, 2010.Definitive copies of the proxy materials, together with the Annual Report to Shareholders, will first be available to shareholders of the Company no earlier thanApril 12, 2010. Pursuant to sub-part 232.101(b)(1) of Regulation S-T, the Company has elected not to submit its Annual Report to Shareholders in an electronic format.In accordance with Rule 14a-3(c), seven copies will be filed separately with the Commission. Sincerely yours, /s/ William J. Dasso William J. Dasso Counsel WJD:bm
